In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated April 20, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Donna Cameron (hereinafter the plaintiff) allegedly was injured when the hip of the defendant’s dog came into contact with the back of her left ankle, causing her to fall. The accident occurred in Prospect Park, while the plaintiff s dog and the defendant’s dog, both unleashed, were playing.
The defendant established her prima facie entitlement to judgment as a matter of law by establishing that she neither knew nor should have known that her dog had any propensity to run into people, and the plaintiffs, in opposition, failed to raise a triable issue of fact (see Althoff v Lefebvre, 240 AD2d 604 [1997]; cf. Collier v Zambito, 1 NY3d 444, 447 [2004]; compare with Anderson v Carduner, 279 AD2d 369 [2001]). “Contrary to the plaintiffs contention, liability cannot be premised solely on the fact that the defendant left the dog unrestrained” (Althoffv Lefebvre, supra at 604; cf. Young v Wyman, 159 AD2d 792, 793-794 [1990], affd 76 NY2d 1009 [1990]).
The plaintiffs’ remaining contentions are without merit. Schmidt, J.P., S. Miller, Krausman and Fisher, JJ., concur.